Citation Nr: 1228866	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.

2.  Entitlement to service connection for residuals of a fractured wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957 and from June 1962 to August 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, continued and confirmed previous denials for service connection for bipolar disorder, schizoid personality disorder, and the residuals of a fractured left wrist.  

In June 2009, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is of record. 

The issues on appeal were previously before the Board in July 2009 and January 2011.  The claim for service connection for an acquired psychiatric disorder was reopened in July 2009, and the reopened claim and the claim for service connection for residuals of a left wrist fracture were both remanded in July 2009 and January 2011. 

Ordinarily, new and material evidence would be required to reopen the claim for service connection for a left wrist disorder.  38 U.S.C.A. § 5108 (West 2002).  However, under the provisions of 38 C.F.R. § 3.156(c)(1), when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  Evidence added to the record since the May 1994 decision that denied the claim for service connection for residuals of a left wrist fracture includes service treatment records that are relevant to the claim.  The Board will therefore review this claim on a de novo basis. 
The issue of entitlement to service connection for residuals of a left wrist fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's schizoid personality disorder is not a disability for which service connection may be granted.  

2.  An acquired psychiatric disorder, diagnosed as dysthymic disorder and a depressive disorder, clearly and unmistakably existed prior to active duty service and was not aggravated during such service. 


CONCLUSIONS OF LAW

1.  Schizoid personality disorder was neither incurred in nor aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  An acquired psychiatric disorder clearly and unmistakably pre-existed active duty service and was not incurred or aggravated by such service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that service connection is warranted for various acquired psychiatric disorders that were incurred during active duty service.  Initially, the Board finds that the record clearly establishes the presence of a current disability.  The Veteran has undergone treatment throughout the claims period for various psychiatric disorders including a dysthymic disorder, major depression, and a schizoid personality disorder.  Upon VA examinations in November 2008 and June 2010, the Veteran was also diagnosed with a dysthymic disorder and schizoid personality disorder.  Thus, a current disability is established. 

The Board must next determine whether there is evidence of in-service incurrence or aggravation of the claimed disability.  Service records contain evidence of behavior problems and several psychiatric hospitalizations.  The Veteran was reprimanded on several occasions for poor behavior; in September 1956 he was sentenced to seven days confinement for being AWOL, and personnel records from March 1964 to December 1964 document numerous occasions where the Veteran's supervisors found that he was not able to cope with responsibility.  He was also reduced in rank in January 1965.  During his first period of service, the Veteran was provided a psychiatric consultation in November 1956 prior to undergoing a court martial.  He was psychiatrically admitted to a hospital facility for the evaluation from November 7, 1956 to November 13, 1956 and diagnosed as inadequate and passive-aggressive.  Similar findings were made during a second hospitalization later in November 1956 after the Veteran injured himself falling from a third story hotel window.  He was admitted to Tripler Army Medical Center (TAMC) from November 23, 1956 to February 13, 1957, and also diagnosed with a passive-aggressive personality.  

During the Veteran's second period of active service, he was admitted to sick bay in May 1964 after a series of false convulsions.  The Veteran complained of being depressed and was found to have difficulty with shipboard life and accepting responsibility.  The Veteran improved with the use of medication and a psychiatric consultation was scheduled.  The consultation was performed in June 1964 and a mild schizoid personality was diagnosed.  The examiner noted that the Veteran had initiated convulsions on two occasions in an effort to obtain psychiatric help.  There is no other psychiatric treatment in the service records, and the August 1966 separation examination shows that the Veteran was psychiatrically normal at discharge.  

Service records clearly document treatment for a personality disorder and complaints of depression during service.  However, the record also contains evidence that the Veteran's claimed psychiatric disorders may have pre-existed service.  As there is evidence that the conditions pre-existed service, the Board must consider whether the presumption of soundness is applicable in this case.  For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (emphasis added).  

With respect to the Veteran's personality disorder, VA regulations specifically define this condition as a congenital or developmental defect.  Such defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).   Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

In this case, the record does not establish that the Veteran's personality disorder was aggravated during active service due to a superimposed disease or injury.  Although the Veteran's personality disorder was treated on an inpatient basis on two occasions (both in November 1956) and in June 1964, there is no indication that this treatment was in response to "superimposed" disease or injury.  No other psychiatric disorders were diagnosed at the time of treatment for the personality disorder, and while the Veteran's second hospitalization was prompted by injuries incurred after a fall from a hotel window, there are no findings relating the Veteran's mental health treatment to injuries incurred in that accident.  The Veteran was not transferred to the psychiatric ward until December 10, 1956, more than two weeks after his fall.  

The record also contains some post-service medical opinions weighing against a finding of aggravation due to a superimposed disease or injury.  A VA examiner who reviewed the claims file and examined the Veteran in June 2010 (and issued a March 2011 addendum report) concluded that the Veteran's schizoid personality was not aggravated during service.  The Veteran was also examined in February 2011 by a private psychologist who found that he developed more symptoms of a personality disorder during service.  However, this aggravation of the disorder was not due to a superimposed disease or injury; rather, it was a result of the Veteran's increased interaction with others on a regular basis and significant interpersonal stressors.  The psychologist found that the Veteran's personality disorder would have likely developed increased symptoms during this period whether the Veteran was in active duty service or not.  Thus, the competent medical opinion does not establish that the Veteran's personality disorder was aggravated during service by a superimposed disease or injury and service connection is not possible for the Veteran's personality disorder.  
Turning to the Veteran's other psychiatric conditions (currently diagnosed as dysthymic and depressive disorders), the Board notes that a copy of the enlistment examination from the Veteran's first period of service is not record, and therefore a psychiatric disorder was not "noted" at the time of the examination.  The presumption of soundness applies, but is rebutted as the record contains sufficient evidence that the disorders clearly and unmistakably existed prior to service and were not aggravated therein.  VA examiners who reviewed the claims file and examined the Veteran in November 2008 and June 2010 both concluded that the Veteran's dysthymic disorder pre-existed service and the June 2010 VA examiner also found that the Veteran clearly had symptoms of mental health problems prior to his military service.  The June 2010 VA examiner also reiterated her findings in a March 2011 addendum opinion when she again stated that the Veteran's psychiatric disorders pre-existed his military service.  The Board notes that the February 2011 private psychological evaluation report submitted by the Veteran only addressed whether the Veteran's personality disorder pre-existed service, and the private psychologist did not date the onset of the claimed acquired psychiatric conditions.  The competent evidence of record therefore clearly and unmistakably establishes that the Veteran's dysthymic disorder pre-existed active duty service. 

The evidence also clearly and unmistakably demonstrates that the Veteran's acquired psychiatric disorder was not aggravated by active service.  Although the Veteran underwent psychiatric treatment on several occasions during service, as discussed above, this treatment was almost universally in the context of his personality disorder.   Similarly, while the Veteran testified in June 2009 that he experienced several nervous breakdowns during service due to pressure and stress, the corresponding instances of psychiatric treatment and hospitalization were in response to his personality disorder.  There is also no evidence of psychiatric treatment during the Veteran's last two years of active duty service and he was psychiatrically normal at the separation examination in August 1966.  The record contains some lay statements from friends and relatives of the Veteran stating that his mental health had changed during his periods of active duty, but the post-service medical records contain no evidence of psychiatric treatment until July 1974, eight years after discharge.  At that time, the Veteran was admitted to the Hines VA Medical Center (VAMC) for marital and emotional problems.  The Veteran and his friends and family have also not demonstrated the necessary medical expertise to distinguish between symptoms of a personality disorder or acquired psychiatric condition.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999) (lay persons are not competent to opine as to medical etiology or render medical opinions).  Furthermore, the Board notes that the lay statements and even the Veteran's own testimony are based on events that occurred more than 40 years ago.  The Board therefore finds that the contemporaneous medical findings both before and after service are more probative to the question of whether a pre-existing psychiatric disorder was aggravated during service.  Finally, the June 2010 VA psychiatric examiner explicitly found that the Veteran's pre-existing psychiatric conditions were not aggravated during service.  

The evidence of record therefore establishes that the Veteran's acquired psychiatric disorders, diagnosed as a dysthymic disorder and depressive disorder, clearly and unmistakably pre-existed active duty service and clearly and unmistakably were not aggravated therein.  As the claimed disability was not incurred or aggravated during active military service, service connection is not warranted and the claim is denied. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the May 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a proper VA examination in June 2010 (with a March 2011 addendum opinion) in response to his claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran has reported undergoing treatment at TAMC during service in 1956 after a three story fall from a hotel window.  A November 1956 TAMC hospital report is included in the claims file, and service personnel records include other reports of the Veteran's treatment at TAMC.  VA made efforts to request other records from TAMC, but in a March 2010 response, TAMC stated that they were unable to find the Veteran's name or social security number in their system.  The Board finds that VA has made reasonable efforts to obtain treatment records from the TAMC and additional attempts would be futile.  

The record also indicates that the Veteran is in receipt of compensation from the Social Security Administration (SSA).  There are several types of benefits administered by the SSA including age-related or retirement benefits, disability benefits, and Supplemental Security Income (SSI).  See 42 U.S.C.A. §§ 402 , 423, 1381a, 1382 (West 2002).  The September 2003 award letter from the SSA indicates that the Veteran was only entitled to a retirement benefit, which is 
based on a claimant's age and employment history.  The Veteran is therefore not in receipt of benefits from the SSA based on disability and there is no reasonable possibility that SSA possesses medical records that would be relevant to the Veterans claim.    

The Board also finds that VA has complied with the July 2009 and January 2011 remand orders of the Board.  In response to the Board's remands, the Veteran was provided an appropriate VA examination and medical opinion.  Service personnel records, VAMC records, and a copy of a November 1956 police report were also added to the claims file.  As noted above, attempts were made to obtain treatment records from TAMC, but a response from the facility indicated that no records were available.  The Veteran was also provided additional notice to comply with the VCAA and the claim was readjudicated in May 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for schizoid personality disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder and currently diagnosed as a dysthymic disorder and depressive disorder, is denied.


REMAND

The Board regrets further delay in this case, but finds that remand is necessary to obtain a new VA examination of the Veteran's left wrist.  The Veteran was provided a VA orthopedic examination in February 2011 to determine whether he manifests any residuals from an in-service left wrist fracture.  Despite the hospital reports in the Veteran's service records that clearly indicate hospitalization and treatment for a fractured left wrist in November 1956, the February 2011 VA examiner found that there was no evidence in the service records of a fractured left wrist.  The VA examiner also does not appear to have noted the October 1993 private X-ray report that indicated the presence of non-union of the wrist and degenerative disease possibly reflecting old trauma.  Accordingly, the February 2011 VA examination report is not adequate as it is not based on an accurate presentation of the facts.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  A new VA examination is required by the duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed left wrist disability.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

After physically examining the Veteran and reviewing the complete claim file, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present left wrist disabilities are residuals of the in-service left wrist fracture, incurred in a fall from a hotel window in November 1956.  

The full reasoning and bases for all opinions expressed should also be provided.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App 382 (2010).

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims file, and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

3.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


